Citation Nr: 1511203	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, to include jungle rot.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 (hearing loss disability and skin disability) and July 2012 (COPD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2013, the Veteran testified at a Travel Board hearing at the RO before an undersigned Veterans Law Judge.  He subsequently testified at an additional Travel Board hearing in November 2014 before another undersigned Veterans Law Judge.  A copy of both hearing transcripts has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, as noted above, the Veteran presented testimony at two hearings before two different Veterans Law Judges concerning the issues on appeal of entitlement to service connection for hearing loss and entitlement to service connection for a skin disability.  Thus, a third Veterans Law Judge must participate in a panel to adjudicate those issues on appeal.  See 38 U.S.C.A. §§ 7102(a); 38 C.F.R. § 19.3.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c); 38 C.F.R. § 20.707.

In a January 2015 letter from the Board, the Veteran was specifically informed that at both Board hearings testimony concerning the issues of entitlement to service connection for bilateral hearing loss and for a skin disability was taken.  In a written statement received in February 2015, the Veteran indicated that he wished to appear at a third hearing via videoconference at his local RO before the third Veterans Law Judge who would be assigned to decide his appeal on the issues addressed at both prior hearings.  Thus, in light of the Court's holding in Arneson, and because the RO schedules videoconference hearings, a remand of the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a skin disability is warranted to provide the requested hearing before a third Veterans Law Judge.

Additionally, in his October 2012 substantive appeal, the Veteran requested a Travel Board hearing with a Veterans Law Judge as to the issue of entitlement to service connection for a respiratory disabilitiy, to include COPD.  Although the Veteran thereafter provided testimony at a Travel Board hearing in April 2013 and at a Travel Board hearing in November 2014, no testimony was received as to the issue of entitlement to service connection for a respiratory disabilitiy, to include COPD.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  By this remand, the Veteran will additionally be afforded the opportunity to provide testimony as to this matter.  As the RO schedules Travel Board and video conference hearings, a remand of this matter to the RO for the requested hearing is warranted.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference or Travel Board hearing, as indicated by the Veteran, on the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a skin disability, to include jungle rot, and entitlement to service connection for a respiratory disabilitiy, to include COPD.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________                           __________________________
         NATHANIEL J. DOAN			DENNIS F. CHIAPPETTA
      Acting Veterans Law Judge,			Veterans Law Judge,
Board of Veterans' Appeals			Board of Veterans' Appeals


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

